Case 2:20-cv-00065-JAW Document 42 Filed 09/16/21 Page 1 of 6              PageID #: 158




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


BANK OF NEW YORK MELLON,        )
SUCCESSOR TO BANK OF NEW YORK,  )
NOT IN ITS INDIVIDUAL CAPACITY BUT
                                )
SOLELY AS TRUSTEE ON BEHALF OF  )
THE HOLDERS OF THE CIT MORTGAGE )
LOAN TRUST, 2007-1 ASSET-BACKED )
CERTIFICATES, SERIES 2007-1,    )
                                )
         Plaintiff              )
                                )
     v.                         )                      2:20-cv-00065-JAW
                                )
GUY JOHNSON, III,               )
                                )
         Defendant              )
                                )
NCO PORTFOLIO MANAGEMENT, INC., )
MAINE DEPARTMENT OF HEALTH AND )
HUMAN SERVICES,                 )
                                )
         Interested Parties     )

            ORDER ON MOTION FOR SERVICE BY PUBLICATION

      This is a foreclosure action in which Plaintiff has joined NCO Portfolio

Management (NCO) as a Party-in-Interest as the result of a Writ of Execution in the amount

of $1,270.66 filed in the Knox County Registry of Deeds. The subject property is in

Friendship, Maine. The matter is before the Court on Plaintiff’s motion to serve NCO

Portfolio Management by publication. (Motion, ECF No. 40.).
Case 2:20-cv-00065-JAW Document 42 Filed 09/16/21 Page 2 of 6                  PageID #: 159




       Following a review of the record and after consideration of the motion, the Court

grants the motion and will order service by publication provided Plaintiff satisfies the

requirements of this order.

                                 FACTUAL BACKGROUND

       Plaintiff contends that service by publication is appropriate because despite a good

faith effort, Plaintiff has been unable to serve NCO. Plaintiff attempted to serve NCO at

the Wilmington, Delaware address of a law firm that evidently had served as NCO’s

registered agent. (Selden Aff. ¶¶ 4, 5.) Plaintiff identified an address for another registered

agent (The Corporation Trust Company) for NCO and served the agent. (Id. ¶ 7.) Although

Plaintiff filed the proof of service with the court, Plaintiff subsequently realized that The

Corporation Trust Company had informed Plaintiff that its representative services for NCO

had ended and that the process it forwarded to the last known address for NCO had been

returned as undeliverable. (Id. ¶¶ 7-11.) Plaintiff conducted online research to determine

an address for NCO but did not identify another address. (Id. ¶ 12.) According to the

Delaware Secretary of State, NCO is now an inactive entity. (Id. ¶ 5.)

                                        DISCUSSION

       Pursuant to Federal Rule of Civil Procedure 4(e), service may be accomplished by

delivering a copy of the summons and the complaint to the individual personally, leaving

a copy at the individual’s dwelling or usual place of abode with someone of suitable age

and discretion who resides there, delivering a copy to an agent authorized by appointment

or by law to receive service of process, or by following state law for serving a summons in

an action brought in courts of general jurisdiction where the district is located or where

                                              2
Case 2:20-cv-00065-JAW Document 42 Filed 09/16/21 Page 3 of 6               PageID #: 160




service is made. Fed. R. Civ. P. 4(e). In addition to the traditional method of personal

service, Maine law provides for alternate means of serving a summons and complaint,

“upon a showing that service cannot with due diligence be made by another prescribed

method.” Me. R. Civ. P. 4(g)(1).

       Alternate means of service include leaving the summons, complaint, and the order

authorizing service by alternate means at the individual’s dwelling house or usual place of

abode, by publication unless a statute provides another method of notice, or by electronic

or any other means not prohibited by law. Id. A motion for service by alternate means

must be supported by an affidavit demonstrating that:

       (A) The moving party has demonstrated due diligence in attempting to obtain
       personal service of process in a manner otherwise prescribed by Rule 4 or by
       applicable statute;

       (B) The identity and/or physical location of the person to be served cannot
       reasonably be ascertained, or is ascertainable but it appears the person is
       evading process; and

       (C) The requested method and manner of service is reasonably calculated to
       provide actual notice of the pendency of the action to the party to be served
       and is the most practical manner of effecting notice of the suit.

Me. R. Civ. P. 4(g)(1).

       Here, Plaintiff has demonstrated its diligence in its efforts to serve NCO by

customary methods, has demonstrated that its efforts have been unsuccessful and has

demonstrated that further similar efforts are unlikely to be successful, particularly given

that NCO is an inactive entity according to the Delaware Secretary of State. The issue is

whether the alternate service proposed by Plaintiff (i.e., by publication) is appropriate in

this case.

                                             3
Case 2:20-cv-00065-JAW Document 42 Filed 09/16/21 Page 4 of 6               PageID #: 161




       “Both the United States and Maine Constitutions require that, as a basic element of

due process, any defendant against whom suit is commenced is entitled to notice

reasonably calculated to give actual notice, and a reasonable opportunity to respond to the

action.” Gaeth v. Deacon, 2009 ME 9, ¶ 23, 964 A.2d 621, 627. Although the Maine

Rules of Civil Procedure continue to authorize service by publication in some

circumstances, this method of providing notice “developed at a time when newspapers

were the only means of print mass communication, and when newspapers were more

widely and intensely read than is now the case.” Id., 2009 ME 9, ¶ 25, 964 A.2d at 627.

For this reason, the Maine Supreme Judicial Court has described service by publication as

a “last resort”:

       Because service by publication has become less likely to achieve actual
       notice of a lawsuit, it is also less likely to meet the requirements of due
       process. See Grannis [v. Ordean], 234 U.S. [385] at 394, 34 S. Ct. 779
       [(1914)]. Today, just as one hundred years ago, notice of a suit must be given
       in the manner “most reasonably calculated to apprise the defendant” of the
       pendency of a suit. Lewien [v. Cohen], 432 A.2d [800] at 804–05 [(Me.
       1981)]. Accordingly, because of the recent societal changes, service by
       publication in a newspaper is now a last resort that a party should attempt
       only when it has exhausted other means more likely to achieve notice. See 1
       Field, McKusick & Wroth, Maine Civil Practice § 4.13 at 98–100 (2d
       ed.1970); see also M.R. Civ. P. 4(g)(1) (mandating that courts may order
       service by publication only upon motion showing that “service cannot with
       due diligence be made by another prescribed method” (emphasis added)).
       “When a party’s identity and location are reasonably ascertainable, notice by
       publication is not reasonably calculated to provide actual notice of the
       pending proceeding.” Phillips [v. Johnson], 2003 ME 127, ¶ 27 n. 12, 834
       A.2d at 946 (quotation marks omitted). Thus, “service by publication should
       occur only when notice cannot be accomplished by other means.” Id. ¶ 27,
       834 A.2d at 946.




                                             4
Case 2:20-cv-00065-JAW Document 42 Filed 09/16/21 Page 5 of 6                         PageID #: 162




Gaeth, 2009 ME 9, ¶ 26, 964 A.2d at 628 (footnote omitted).1

       The law, however, recognizes that “in the case of persons missing or unknown,

employment of an indirect and even a probably futile means of notification is all the

situation permits and creates no constitutional bar to a final decree foreclosing their rights.”

Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 317 (1950). When service by

publication is authorized, it is generally authorized in combination with other means of

making service. Mullane, 339 U.S. at 316 (“It is true that publication traditionally has been

acceptable as notification supplemental to other action which in itself may reasonably be

expected to convey a warning.”).

       In this case, given NCO’s status, the Court concludes that service by publication is

appropriate. Plaintiff, however, has not provided a record from which the Court can order

the publication in a particular newspaper or newspapers in accordance with Maine Rule of

Civil Procedure 4(g)(2). Before the Court will order service by publication, Plaintiff must

identify for the Court the last known address of NCO and “a newspaper of general

circulation in the county or municipality and state most reasonably calculated to provide

actual notice” of the action to NCO. M. R. Civ. P. 4(g)(2). If Plaintiff satisfies this

requirement, the Court will order service by publication and require Plaintiff to send a copy

of the complaint and summons by regular mail to NCO’s last known address.



1
  As early as 1950, the United States Supreme Court expressed doubts about the sufficiency of notice by
publication. Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950) (“Chance alone brings
to the attention of even a local resident an advertisement in small type inserted in the back pages of a
newspaper, and if he makes his home outside the area of the newspaper’s normal circulation the odds that
the information will never reach him are large indeed.”).


                                                   5
Case 2:20-cv-00065-JAW Document 42 Filed 09/16/21 Page 6 of 6                PageID #: 163




                                       CONCLUSION

       Based on the foregoing analysis, the Court grants Plaintiff’s motion for alternate

service and will order service by publication provided Plaintiff identifies for the Court the

last known address of NCO and “a newspaper of general circulation in the county or

municipality and state most reasonably calculated to provide actual notice” of the action to

NCO.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 16th day of September, 2021.




                                             6
